Order entered on April 6, 1961, sustaining the *925writ of habeas corpus herein and discharging relator from the custody of respondent, unanimously reversed, on the law and on the facts, the writ dismissed and the relator remanded to custody. Relator brought this habeas corpus proceeding to test the legality of her arrest by respondent pursuant to a warrant issued by the Governor of this State upon a requisition issued by the Governor of the State of Maryland. In such a proceeding six issues are to be determined (People ex rel. Higley v. Millspaw, 281 N. Y. 441, 445). Upon the hearing herein there was clear proof to justify a finding that all such issues should have been decided adversely to relator. The reasons assigned for sustaining the writ had no validity or materiality. Upon such a hearing the court “may not consider the question of the sufficiency of the indictment as a pleading * * * nor the possibilities resulting from the trial * * * nor the merits of the defense to the indictment or the motive and purpose of the extradition proceedings ” (People ex rel. Higley v. Millspaw, supra, p. 445). Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.